DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group II, Claims 9-18 in the reply filed on 07/16/2021 is acknowledged.  Claims 1-8 & 19-20 are hereby withdrawn from consideration for being drawn to a nonelected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.
Regarding Claims 9, 10, & 12, the “integrated circuit” must be shown or the feature(s) canceled from the claim(s).  
Regarding Claim 18, the feature wherein “a thickness of the PCM layer in the first via is the same as a thickness of the PCM layer in the second via” must be shown or the feature(s) canceled from the claim(s).  The most relevant drawing of Fig. 10 instead shows that these respective PCM layer thicknesses are different.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-14 & 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 11-12 & 16-18 are also rejected by virtue of their dependence, either directly or indirectly, from indefinite base Claim 10.
Regarding Claim 10:
In Line 8: The limitation of “an integrated circuit” creates confusion because it is unclear if this refers to the previously recited “integrated circuit” of parent Claim 9, or if this refers to a different integrated circuit altogether.  
Based on the instant application, for examination purposes this will be interpreted as the same “integrated circuit” of parent Claim 9.

Regarding Claim 11:
In Line 4: The limitation of “capacitor dielectric layer separating the first capacitor plate and the third capacitor plate and the third capacitor plate and the second capacitor plate” creates confusion because it is unclear how this relates to the previously recited “capacitor dielectric separating the first and second capacitor plates” of parent Claim 9, or if this refers to a different integrated circuit altogether.  
Based on the instant application (e.g. Fig. 10), for examination purposes the “capacitor dielectric layer” of Claim 11 will be interpreted as the same “capacitor dielectric” of parent Claim 9.




Regarding Claim 12:
In Line 7: The limitation of “an integrated circuit” creates confusion because it is unclear if this refers to the previously recited “integrated circuit” of parent Claim 9, or if this refers to a different integrated circuit altogether.  
Based on the instant application, for examination purposes this will be interpreted as the same “integrated circuit” of parent Claim 9.

Regarding Claim 13:
In Line 3: The limitation of “a PCM layer is disposed on the thermally conductive, electrically non-conductive layer in the first via” creates confusion because it is unclear how this relates to the previously recited “first via electrically connected to the first capacitor plate comprised of phase change material (PCM)” of parent Claim 9, or if this refers to a different integrated circuit altogether.  
Based on the instant application (e.g. Fig. 10), for examination purposes the “PCM layer” of Claim 13 will be interpreted as the same “PCM” of parent Claim 9.

Regarding Claim 14:
In Line 3: The limitation of “the PCM layer” lacks antecedent basis.  Furthermore, this creates confusion because it is unclear how this relates to the previously recited “first via electrically connected to the first capacitor plate comprised of phase change material (PCM)” of parent Claim 9, or if this refers to a different integrated circuit altogether.  
Based on the instant application (e.g. Fig. 10), for examination purposes the “PCM layer” of Claim 14 will be interpreted as the same “PCM” of parent Claim 9.

Regarding Claim 16:
In each of Lines 1 & 3: The limitation of “the PCM layer” lacks antecedent basis.  Furthermore, this creates confusion because it is unclear how this relates to the previously recited “first via electrically connected to the first capacitor plate comprised of phase change material (PCM)” of parent Claim 9, or if this refers to a different integrated circuit altogether.  

Regarding Claim 17:
In each of Lines 1 & 2: The limitation of “the PCM layer” lacks antecedent basis.  Furthermore, this creates confusion because it is unclear how this relates to the previously recited “first via electrically connected to the first capacitor plate comprised of phase change material (PCM)” of parent Claim 9, or if this refers to a different integrated circuit altogether.  

Regarding Claim 18:
In each of Lines 1 & 2: The limitation of “the PCM layer” lacks antecedent basis.  Furthermore, this creates confusion because it is unclear how this relates to the previously recited “first via electrically connected to the first capacitor plate comprised of phase change material (PCM)” of parent Claim 9, or if this refers to a different integrated circuit altogether.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 & 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pre-Grant Pub. 2020/0058582 to El-Hinnawy et al. (from hereinafter El-Hinnawy).
Regarding Claim 9, El-Hinnawy teaches a switchable metal insulator metal capacitor (MIMcap 730/830; e.g. Figs. 7-10; see Figs. 7-8 reproduced below for convenience) comprising:
a first capacitor plate (e.g. 722/822; see ¶ [0074-80]);
a second capacitor plate (e.g. 768/868; see ¶ [0074-80]);
a capacitor dielectric (e.g. 766/866; see ¶ [0074-80]) separating the first (722/822) and second (768/868) capacitor plates;
a first via (e.g. 710/720; see ¶ [0074-79]) electrically connected to the first capacitor plate (722/822) comprised of phase change material (e.g. PCM 710), the PCM convertible by application of heat to an insulating state; and
a first heater (e.g. 706; see ¶ [0074]) proximate to and electrically isolated (e.g. by 708; see ¶ [0074]) from the PCM (710) in the first via;
wherein the first heater (706) is capable of converting the PCM (710) to the insulating state, thereby isolating the first capacitor plate (722/822; see ¶ [0036-38] teaching how heating element 206/706 facilitates crystalline/amorphous phase changes in active segment 212/712 of PCM 210/710) from an integrated circuit (e.g. laterally adjacent MIM capacitor 730/830).

    PNG
    media_image1.png
    736
    1244
    media_image1.png
    Greyscale

Finally, regarding Claim 9, the following limitation makes it a product by process claim: “deposited in an electrically conductive state”.  The MPEP § 2113 states: 
“Even though product -by[-] process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process… [and] [b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.”  
Also, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. Note that Applicant has the burden of proof in such cases, as the MPEP sections cited above make clear.  
In the instant case, the prior art El-Hinnawy teaches the structure of Claim 9.  Furthermore, the record does not indicate that the process limitation of depositing the PCM in an electrically conductive state of Claim 9 imparts distinctive structural characteristics to the final product.  Therefore, this product-by-process limitation of Claim 9 fails to patentably distinguish applicant’s invention over prior art El-Hinnawy.

Regarding Claim 13 (as best understood), El-Hinnawy teaches the MIMcap (Figs. 7-10) as recited in claim 9, wherein the first heater (706) is disposed beneath the first via and a thermally conductive, electrically non-conductive layer (708) is disposed on top of the first heater (706) and a PCM layer (710) is disposed on the thermally conductive, electrically non-conductive layer (708) in the first via.

Regarding Claim 14 (as best understood), El-Hinnawy teaches the MIMcap (Figs. 7-10) as recited in claim 9, further comprising:
a conductive layer (e.g. 720; see ¶ [0074-80]) on the PCM layer (710) in the first via, the conductive layer (720) comprised of a material selected from the group of a metal (see ¶ [0074]) and a metal alloy; and
a contact (e.g. 956/942b; see Fig. 9 & ¶ [0081-83]) on the conductive layer (720).

Allowable Subject Matter
Claims 10-12 & 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892